—Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered on or about December 10, 1991, which, inter alia, dismissed petitioner’s CPLR article 78 petition challenging that portion of an order of the Commissioner of the New York State Division of Housing and Community Renewal (DHCR), dated September 17, 1990, denying petitioner’s request for reconsideration of a May 26, 1989 order of the District Rent Administrator, granting the owner’s rent restoration application, without prejudice to renewal of the petition upon the DHCR’s administrative review and determination on the merits of the landlord’s application for a major capital improvement rent increase, unanimously affirmed, without costs.
The IAS Court properly determined that there was a rational basis for the Commissioner’s refusal to grant petitioner’s request for reconsideration of the District Rent Administrator’s May 26, 1989 order, granting the owner’s rent restoration application and restoring all rents to their previous level prospectively based upon the owner’s restoration of services, where the petitioner failed to exhaust administrative remedies by filing a timely Petition for Administrative Review and where petitioner failed to establish that the challenged order resulted from fraud, illegality or irregularity in a vital matter, the only grounds available to reopen a completed administrative proceeding (Linick v Kev Realty Co., 147 AD2d 388, 391).
We have reviewed the petitioner’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.